ANATOMICAL BOARD — DONORS The State Anatomical Board may act as donee of gifts of bodies where the Board maintains under its control a body storage facility for medical and/or dental education, research, advancement of medical or dental science, therapy or transplantation.  The Attorney General has received your request for an opinion wherein you ask, in effect, the following question: Is there statutory authority for the Anatomical Board to act as a donee of gifts of bodies where the Board maintains under its control a body storage facility? For a determination of this question, certain provisions of the Oklahoma Anatomical Gift Act, 63 Ohio St. 2201 [63-2201] (1971) et seq., are pertinent.  Title 63 Ohio St. 2204 [63-2204](c) (1971) provides as follows: "The following persons may become donees of gifts of bodies or parts thereof for the purposes stated: "(C) Any bank or storage facility, for medical or dental education, research, advancement of medical or dental science, therapy, or transplantation; . . ." Section 63 Ohio St. 2202 [63-2202](f) of Title 63 Oklahoma Statutes provides: "(f) 'Person' means an individual, corporation, government or governmental subdivision or agency, business trust, estate, trust, partnership or association, or any other legal entity." Inasmuch as Section 63 Ohio St. 2204 [63-2204] refers to "persons" who may become donees and specifies any bank or storage facility as one such qualifying donee, it would appear that the Anatomical Board, assuming that it maintains such a facility, qualifies as a donee when read in conjunction with Section 63 Ohio St. 2202 [63-2202](f). The latter Section includes within its definition of the term "person" any governmental agency. The State Anatomical Board is a governmental agency created by statute. See 63 Ohio St. 91 [63-91] (1971).  Furthermore, 63 Ohio St. 106 [63-106] (1971) provides that: "A donee may be an individual, hospital, institution or a bank maintained for the storage, preservation, and use of human bodies or the organs, members or parts thereof." Since under the facts as you have supplied them, the Anatomical Board would maintain a body storage facility under its control, the Board could also qualify as a donee under Section 106.  It is, therefore, the opinion of the Attorney General that your question be answered in the affirmative in that there is statutory authorization for the Anatomical Board of the State of Oklahoma to act as donee of gifts of bodies where said Board maintains under its control a body storage facility for medical or dental education, research, advancement of medical or dental science, therapy or transplantation. (Allen Harris)